Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2. 	Claims 29, 33, 41, 42, 45, 47, 49, 50, 51, 52, 53, 66, and 56 have been amended. Claims 29-30, 32, 33, and 41-56 are pending in this office action. This action is responsive to Applicant’s application filed 07/15/2022.

Response to Arguments 
3.	Applicant's arguments with respect to amended claims 29, 32, 33, 41, 42, 44, 45, and 50 have been considered but are moot in view of the new ground(s) of rejection. 	

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

4.	Claims 29-30, 32, 41-48, 50-54 and 56 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hausman (US Patent Publication No. 2019/0180519 A1, hereinafter “Hausman”) in view of Stollman (US Patent Publication No. 2018/0323963 A1, hereinafter “Stollman”).
As to Claim 29, Hausman teaches the claimed limitations:
“A non-volatile computer tangible medium containing instructions for regulating the operation of a distributed computer network to create new blockchain blocks according to a predefined sequential order of network nodes based on data stored within a blockchain, comprising:” as computer-readable storage mediums may be utilized. Decentralized computing network may connect the plurality of nodes by any form or medium of digital data communication such as a communication network (paragraph 0009; see also figure 1).
 	“generating new blockchain blocks on the distributed network with the individual identified nodes specified in the ledger and in the sequential order specified in the ledger” as a hash function may be used to generate an output value (e.g., a hash) from the first data transactions. For each subsequent block added to blockchain, the input to the hash function of the new block may include the previous block's hash and the data transactions represented by the new block. This may produce a system wherein the plurality of blocks are linked, in sequential order, by the previous block's output value of the hash function. The linked blocks may allow the plurality of nodes to follow blockchain backwards, from progression, in order to observe and verify data transactions. In examples, any suitable data mining technique may be used to verify and/or create (e.g., generate) the addition of a block in blockchain (paragraphs 0013-0014).
Hausman does not explicitly teach the claimed limitation “utilizing a network node of a distributed network to access a ledger stored within a blockchain that specifies a sequential order in which individual identified nodes of a distributed network generate and append new blockchain blocks to the blockchain; appending the new blockchain blocks to the blockchain“.
Stollman teaches a typical blockchain system and configuration a blockchain includes a server that processes validated blocks and after completion of the protocol processing, appends the blocks to the current blockchain ledger in the chronological order in which the validated blocks are processed. A system includes a processor that reads the entirety of a parent blockchain ledger. The processor then creates a net (e.g., networking) state of the current parent blockchain ledger. The net state summarizes the current status of all assets tracked by the blockchain ledger, the net state may include a pointer to the last transaction of each user of the system on the parent blockchain to facilitate a link to the archival records. Next, the created net state becomes a seed or genesis block and is used to commence or start at least one new blockchain to which all subsequent transactions will be directed. Because of block-size limitations, certain blockchains may require several seed blocks to fully instantiate the net state. The original parent blockchain may be archived in its entirety as a separate archived blockchain ledger. The parent blockchain should generally be retained and archived in order to maintain the complete history of the full blockchain ledger and transaction history. As noted, upon the creation of the new or child blockchain and the archiving of the parent blockchain, subsequent transactions are then appended to the child blockchains. More particularly, a current blockchain state is shown with a series of blocks to be summarized and archived. The current blockchain state further shows a series of to be appended blocks. Instead of adding these new blocks to the parent blockchain, these new blocks are appended to a new seed block, such that a new child blockchain is created or commenced. The seed block consolidates all of the information included in the current blockchain state. In some applications, it may be necessary to back-out certain late blocks from the current state archive and add them instead, to the new blockchain instance, upon the creation of the new or child blockchain, subsequent or new blocks may be appended directly to the new blockchain instance (paragraphs 0070-0073).
		Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, having the teachings of Hausman and Stollman before him/her, to modify Hausman appending the new blockchain blocks to the blockchain because that would allow separate two or more types of transactions into different blockchains,  each blockchain to grow at a slower rate and there would be no loss in value from separating them as taught by Stollman (paragraph 0007). 

As to Claim 30, Hausman teaches the claimed limitations:
“wherein the ledger specifies a type of data to be entered into each new blockchain block, wherein the type of data includes dates, times, financial values, approval or rejection information, product information, scientific information, medical information, insurance information, wherein verification logic determines whether each new blockchain block contains the type of data specified for the data entry within the ledger, wherein the ledger designates a single node of the distributed network to generate each new individual blockchain block” as (paragraphs 0008, 0010, 0015, 0021, 0025, 0030).
  
As to Claim 32, Hausman teaches the claimed limitations:
“wherein the blockchain is a finite blockchain with a limited number of blockchain blocks, the blockchain further comprising a completion blockchain block appended to the blockchain when all data entries specified within the ledger have been added to the blockchain in the form of the new blockchain blocks, thereby completing the sequential order” as a hash function may be used as the cryptographic measure, wherein the hash function is a mathematical algorithm that takes a data input and generates a fixed output (e.g., a bit string with a fixed length (paragraphs 0010, 0013-0015).
		Stollman teaches reducing the size and block-size limitations (abstract, paragraphs 0001-0005, 0011-0012, 0072). 

As to Claim 41, Hausman teaches the claimed limitations:
 “A non-volatile computer tangible medium containing instructions for regulating the creation of new blockchain blocks by nodes of a distributed computer network, comprising:” as computer-readable storage mediums may be utilized. Decentralized computing network may connect the plurality of nodes by any form or medium of digital data communication such as a communication network (paragraph 0009; see also figure 1).
  	“executing computer instructions to generate new blockchain blocks for addition to a blockchain according a sequential order of network nodes specified within a blockchain block of the blockchain to which the new blockchain blocks are going to be appended” as (paragraph 0023; claim 13; see also figure 1). (abstract; paragraphs 0009, 0011, 0013-0014; see also element 205 of figure 2). 
Hausman does not explicitly teach the claimed limitation “wherein the sequential order of network nodes identifies one specific network node of a distributed network that will generate each new individual blockchain block before the new individual blockchain block is generated”.  
Stollman teaches a typical blockchain system and configuration a blockchain includes a server that processes validated blocks and after completion of the protocol processing, appends the blocks to the current blockchain ledger in the chronological order in which the validated blocks are processed. A system includes a processor that reads the entirety of a parent blockchain ledger. The processor then creates a net state of the current parent blockchain ledger. The net state summarizes the current status of all assets tracked by the blockchain ledger, the net state may include a pointer to the last transaction of each user of the system on the parent blockchain to facilitate a link to the archival records. Next, the created net state becomes a seed or genesis block and is used to commence or start at least one new blockchain to which all subsequent transactions will be directed. Because of block-size limitations, certain blockchains may require several seed blocks to fully instantiate the net state. The original parent blockchain may be archived in its entirety as a separate archived blockchain ledger. The parent blockchain should generally be retained and archived in order to maintain the complete history of the full blockchain ledger and transaction history. As noted, upon the creation of the new or child blockchain and the archiving of the parent blockchain, subsequent transactions are then appended to the child blockchains. More particularly, a current blockchain state is shown with a series of blocks to be summarized and archived. The current blockchain state further shows a series of to be appended blocks. Instead of adding these new blocks to the parent blockchain, these new blocks are appended to a new seed block, such that a new child blockchain is created or commenced. The seed block consolidates all of the information included in the current blockchain state. In some applications, it may be necessary to back-out certain late blocks from the current state archive and add them instead, to the new blockchain instance, upon the creation of the new or child blockchain, subsequent or new blocks may be appended directly to the new blockchain instance (paragraphs 0070-0073).
		Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, having the teachings of Hausman and Stollman before him/her, to modify Hausman appending the new blockchain blocks to the blockchain because that would allow separate two or more types of transactions into different blockchains,  each blockchain to grow at a slower rate and there would be no loss in value from separating them as taught by Stollman (paragraph 0007). 

As to Claim 42, Hausman teaches the claimed limitations:
 	“wherein the sequential order of network nodes is stored within a ledger contained within the blockchain, wherein the ledger contains a listing of all new blockchain blocks to be generated and appended to the blockchain along with a listing of which one specific network node of the distributed network will generate each new blockchain block” as a blockchain may be a continuously growing list of records (abstract; paragraphs 0009, 0010, 0011, 0013-0014; 0181, see also element 205 of figure 2).
Stollman teaches (paragraphs 0018-0021, 0025, 0031-0035, 0058, 0068, 0072-0073).

As to Claim 43, Hausman does not explicitly teach the claimed limitation “wherein the ledger is stored within a genesis blockchain block of the blockchain, wherein the blockchain is stored on one or more nodes of the distributed network”.
  Stollman teaches the net state summarizes the current status of all assets tracked by the blockchain ledger. In some embodiments, the net state may include a pointer to the last transaction of each user of the system on the parent blockchain to facilitate a link to the archival records. Next, the created net state becomes a seed or genesis block and is used to commence or start at least one new blockchain to which all subsequent transactions will be directed (paragraphs 0070-0072, 0086).
		Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, having the teachings of Hausman and Stollman before him/her, to modify Hausman the ledger is stored within a genesis blockchain block of the blockchain because that would allow separate two or more types of transactions into different blockchains,  each blockchain to grow at a slower rate and there would be no loss in value from separating them as taught by Stollman (paragraph 0007). 

As to Claim 44, Hausman teaches the claimed limitations:
 “wherein the blockchain is a finite blockchain that has a limited number of blockchain blocks specified within ledger” as (paragraphs 0010, 0013-0015).
		Stollman teaches (abstract, paragraphs 0001-0005, 0011-0012, 0072). 

As to Claim 45, Hausman does not explicitly teach the claimed limitation “wherein the finite blockchain ends with a completion blockchain block that terminates the finite blockchain when all other new blockchain blocks specified within the ledger have been generated and appended to the finite blockchain”.  
Stollman teaches the system further creates appropriate links between the new blockchain and the parent blockchain to ensure complete historical integrity of the full combined blockchain ledger (paragraphs 0008, 0011, 0068, 0070-0075).
		Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, having the teachings of Hausman and Stollman before him/her, to modify Hausman finite blockchain ends with a completion blockchain block because that would allow separate two or more types of transactions into different blockchains,  each blockchain to grow at a slower rate and there would be no loss in value from separating them as taught by Stollman (paragraph 0007). 

As to Claim 46, Hausman teaches the claimed limitations:
 	“wherein the ledger specifies a type of data to be stored within each new blockchain block, wherein the type of data includes dates, times, financial values, approval or rejection information, product information, scientific information, medical information, insurance information, wherein verification logic determines whether each new blockchain block contains the type of data specified for the data entry within the ledger” as (paragraphs 0010, 0015, 0030).
		Stollman teaches (paragraphs 0007, 0009, 0069, 0074, 0081). 

As to Claim 47, Hausman teaches the claimed limitations:
 	“wherein the sequential order of nodes includes a listing of more than one network node for generating the new blockchain blocks” as decentralized computing network may include a plurality of nodes. Node may be operated by an individual, company, and/or other entity (paragraphs 0008-0010, 0013, 0015, 0021, 0025, 0030).
 	Stollman teaches (paragraphs 0070-0073).

As to Claim 48, Hausman teaches the claimed limitations:
 “wherein each network node is associated with a different entity, wherein each entity may be a financial entity, a medical entity, a manufacturing entity, or an insurance entity” as (paragraphs 0008, 0010, 0015, 0021, 0025, 0030).
  
As to Claim 50, Hausman teaches the claimed limitations:
“A non-volatile computer tangible medium containing instructions to regulate the creation of new blockchain blocks within a distributed network, comprising:” as computer-readable storage mediums may be utilized. Decentralized computing network may connect the plurality of nodes by any form or medium of digital data communication such as a communication network (paragraph 0009; see also figure 1).
 “accessing a new blockchain block sequential-order ledger contained within a blockchain stored on a node of a distributed network” as an electronic toll data collection management system in a decentralized computing network that employs a distributed ledger. An electronic toll data collection management system may comprise a plurality of nodes, wherein the plurality of nodes are connected to each other over a communication network. Each node may have access to a copy of a distributed ledger, wherein the plurality of nodes is configured to utilize blockchain protocols to verify and record a transaction occurring within the distributed ledger. Data may be recorded as a block, wherein a blockchain is formed by the addition of blocks. Each block may be encrypted and linked to a previous block, wherein a consensus must be reached to update the distributed ledger with the addition of a new block (abstract; paragraphs 0009). For each subsequent block added to blockchain (paragraphs 0011, 0013-0014; see also element 205 of figure 2). 
 	Hausman does not explicitly teach the claimed limitation “wherein the new blockchain sequential-order ledger specifies a predetermined sequential order in which different individual network nodes of a distributed network create each new blockchain block for appending to the blockchain; and creating new blockchain blocks that are appended to the blockchain with specific network nodes of the distributed network in an order according to the predetermined sequential order”.  
Stollman teaches a typical blockchain system and configuration a blockchain includes a server that processes validated blocks and after completion of the protocol processing, appends the blocks to the current blockchain ledger in the chronological order in which the validated blocks are processed. A system includes a processor that reads the entirety of a parent blockchain ledger. The processor then creates a net state of the current parent blockchain ledger. The net state summarizes the current status of all assets tracked by the blockchain ledger, the net state may include a pointer to the last transaction of each user of the system on the parent blockchain to facilitate a link to the archival records. Next, the created net state becomes a seed or genesis block and is used to commence or start at least one new blockchain to which all subsequent transactions will be directed. Because of block-size limitations, certain blockchains may require several seed blocks to fully instantiate the net state. The original parent blockchain may be archived in its entirety as a separate archived blockchain ledger. The parent blockchain should generally be retained and archived in order to maintain the complete history of the full blockchain ledger and transaction history. As noted, upon the creation of the new or child blockchain and the archiving of the parent blockchain, subsequent transactions are then appended to the child blockchains. More particularly, a current blockchain state is shown with a series of blocks to be summarized and archived. The current blockchain state further shows a series of to be appended blocks. Instead of adding these new blocks to the parent blockchain, these new blocks are appended to a new seed block, such that a new child blockchain is created or commenced (paragraphs 0070-0073). For a situation where two or more parent blockchains are to be coalesced into a single child, after the capturing of the net states of parent blockchains, a new combined seed  block is created as the genesis for the single child blockchain. The net state seed block incorporates the relevant information from parent blockchain blocks and from (e.g., predetermined sequential order, see elements 230a-230c and 250a-250c) parent blockchain blocks. Because blocks may added to parent blockchains respectively subsequent to the net state capture, those new blocks are to be appended to the new combined seed block (e.g., predetermined sequential order). Thereafter, all subsequent new blocks that were to be added to either parent blockchain are appended to the child blockchain. While blocks as being appended in series to seed block, a more typical sequence of appending such new blocks to the child blockchain. This more likely sequence shows that the blocks are created at different times and thus are more likely to be appended to the child blockchain in a time-sequenced manner, rather than grouped by their parent blockchain. That is, the appending may be, as illustrated, blocks, two other newly formed blocks and other newly formed blocks (paragraphs 0086-0089; see also figures 8-10).
		Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, having the teachings of Hausman and Stollman before him/her, to modify Hausman appending the new blockchain blocks to the new blockchain sequential-order ledger specifies a predetermined sequential order because that would allow separate two or more types of transactions into different blockchains,  each blockchain to grow at a slower rate and there would be no loss in value from separating them as taught by Stollman (paragraph 0007). 

As to claims 51-54, and 56 are rejected under 35 U.S.C. 103(a), the limitations therein have substantially the same scope as claims 42, 47, 44+45, 46+48 and 43. In addition, Hausman teaches computer-readable storage mediums may be utilized. Decentralized computing network may connect the plurality of nodes by any form or medium of digital data communication such as a communication network (paragraph 0009; see also figure 1). Therefore these claims are rejected for at least the same reasons as claims 42, 47, 44+45, 46+48 and 43.

5.	Claims 33, 49, and 55 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hausman (US Patent Publication No. 2009/0180519 A1) as applied to claims 29, 41 and 50 above, and further in view of Stollman (US Patent Publication No. 2018/0323963 A1) and Erickson et al. (US 2018/0349207 A1, hereinafter “Erickson”).
As to Claim 33, Hausman does not explicitly teach the claimed limitation “monitoring execution of the sequential order with a cloud-based application by determining whether the separately identified nodes generate blockchain blocks identified in the ledger for appending to the blockchain within a specified period of time; and generating a failure blockchain block when one of the separately identified nodes fails to generate a blockchain block identified the ledger within the specific period of time and appending the failure blockchain block to the blockchain”.
Erickson teaches (paragraphs 0032, 0047).
		Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, having the teachings of Hausman, Stollman and Erickson before him/her, to modify Hausman appending the new blockchain blocks to the blockchain because that would allow separate two or more types of transactions into different blockchains,  each blockchain to grow at a slower rate and there would be no loss in value from separating them as taught by Stollman (paragraph 0007). Or appending the failure blockchain block to the blockchain allow bots may identify and undo vandalism, enforce bans, check spelling, create inter-language links, import content automatically, mine data as taught by Erickson (paragraph 0002).

As to claims 49 and 55 are rejected under 35 U.S.C. 103(a), the limitations therein have substantially the same scope as claim 33. In addition, Hausman teaches computer-readable storage mediums may be utilized. Decentralized computing network may connect the plurality of nodes by any form or medium of digital data communication such as a communication network (paragraph 0009; see also figure 1). Therefore these claims are rejected for at least the same reasons as claim 33.
Conclusion
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office Action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner’s Note
	Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution.  MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive. See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.131(b), (c), (d), and (h) and therefore held not fully responsive.  Generic statements such as “Applicants believe no new matter has been introduced” may be deemed insufficient.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Hwa whose telephone number is 571-270-1285. The examiner can normally be reached on 9:00 am – 5:30 pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only, for more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the PAIR system contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
08/27/2022											
										
/SHYUE JIUNN HWA/
Primary Examiner, Art Unit 2156